Title: General Orders, 5 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Thursday Sept. 5th 1782
                     Parole Sussex
                     Countersigns EastonBethlehem
                  
                  For the Day tomorrow Major General HeathColonel CortlandtMajor WoodbridgeBrigade Major CushingFor duty tomorrow3d Connecticut & 9th Massachusettsregiments
                  The Quartermaster General will establish such regulations as he thinks proper respecting sutlers and persons who sell Liquors to the army_taking the Licences from such as do not conform to them; and surpressing all tipling houses in the neighbourhood of camp which by their irregularities shall prove detrimental to service.  He will also point out one or more market places at which and no other Boats bring Vegetables and other useful articles to dispose of to the army, will be suffered to land and expose their Cargoes to sale.
                  The Forage master will point out pastures to which the draught & other horses not immediately employ’d may be sent to feed—the Artillery horses must always be brought back to camp in the evening.
                  The Picquets posted at the bridges and on the pass between the heads of the two creeks are to prevent horses or cattle straying out of camp.
                  Captain Vanheers corps of Cavalry, the Commander in Cheifs guard the corps of Light infantry (except a small guard for the security of their Camp) and the several regiments now in camp will be review’d by the Commander in Chief on Saturday next—the whole to be drawn up as shall hereafter be directed and ready to receive the general precisely at seven o’clock in the morning, the Artillery annexed to brigades will form with them.
                  All the Colours presented by Major Genl the Marquis de la Fayette to the Light infantry are to be immediately lodged at the Orderly office.
                  Captain Reily of the Invalid regiment tried the 30th ulto by the General Courtmartial of which Colonel Micheal Jackson is president is acquitted and released from his arrest.
                  The Invalid regiment will furnish a Captn to sit as member of the General courtmartial of which Colonel Micheal Jackson is president_vice Captn Story of the 8th Massachusetts regiment indisposed.
                  After Orders
                  The Order of the 5th July 1781 pointing out the hour for giving out the parole and Countersign—furnishing the Adjutant General with the daily orders, and requiring the attendance of the General officers, Heads of Departments &ca at Head Quarters is revived, and to be punctually attended to untill further orders.
                  The General learns from good authority that many of the soldiers have fallen into a scandalous and pernicious practice of disposing of their cloathing to Country people, for vegetables and other articles—He expects every officer will exert himself to put an effectual stop to this very heinous offence and bring offenders to punishment—when market places are established a Subaltern officer with a small guard is to be stationed at each who will see that no violence is offered to the persons or property of the Country people coming to Market—he must at the same time be very careful to prevent their receiving from the soldiers or women of the camp any article of cloathing in exchange for such wares as they have to dispose of.
                  The first article of 18th section of the rules & Articles for the better goverment of the Troops &ca is to be duly observed and attended to throughout, the army, the General thinks that at or immediately after the Inspections will be the most proper time.
                  Captn Smith is appointed Brigade major for tomorrow vice Cushing ordered this morning.
                  A Corporal and six oarsmen are to be drawn from the Line to man the Quartermaster generals barge untill further orders.
               